
	

115 HR 732 : Stop Settlement Slush Funds Act of 2017
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 732
		IN THE SENATE OF THE UNITED STATES
		October 25, 2017Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To limit donations made pursuant to settlement agreements to which the United States is a party,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stop Settlement Slush Funds Act of 2017. 2.Limitation on donations made pursuant to settlement agreements to which the united states is a party (a)Limitation on required donationsAn official or agent of the Government may not enter into or enforce any settlement agreement on behalf of the United States, directing or providing for a payment or loan to any person or entity other than the United States, other than a payment or loan that provides restitution for or otherwise directly remedies actual harm (including to the environment) directly and proximately caused by the party making the payment or loan, and, to the extent any victim thereof was an identifiable person, suffered by the payee or lendee, or constitutes payment for services rendered in connection with the case or a payment pursuant to section 3663 of title 18, United States Code.
 (b)Limitation on Cy-PrèsAmounts remaining after all claims have been satisfied shall be repaid proportionally to each party who contributed to the original payment.
 (c)PenaltyAny official or agent of the Government who violates subsection (a) or (b), shall be subject to the same penalties that would apply in the case of a violation of section 3302 of title 31, United States Code.
 (d)Effective dateSubsections (a), (b), and (c) apply only in the case of a settlement agreement concluded on or after the date of enactment of this Act.
 (e)DefinitionThe term settlement agreement means a settlement agreement resolving a civil action or potential civil action, a plea agreement, a deferred prosecution agreement, or a non-prosecution agreement.
			(f)Reports on settlement agreements
 (1)In generalBeginning at the end of the first fiscal year that begins after the date of the enactment of this Act, and annually thereafter, the head of each Federal agency shall submit electronically to the Congressional Budget Office a report on each settlement agreement entered into by that agency during that fiscal year that directs or provides for a payment or loan to a person or entity other than the United States that provides restitution for or otherwise directly remedies actual harm (including to the environment) directly and proximately caused by the party making the payment or loan, or constitutes payment for services rendered in connection with the case, including the parties to each settlement agreement, the source of the settlement funds, and where and how such funds were and will be distributed.
 (2)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this subsection. (3)SunsetThis subsection shall cease to be effective on the date that is 7 years after the date of the enactment of this Act.
				(g)Annual audit requirement
 (1)In generalBeginning at the end of the first fiscal year that begins after the date of the enactment of this Act, and annually thereafter, the Inspector General of each Federal agency shall submit a report to the Committees on the Judiciary, on the Budget and on Appropriations of the House of Representatives and the Senate, on any settlement agreement entered into in violation of this section by that agency.
					
 (2)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this subsection.  Passed the House of Representatives October 24, 2017.Karen L. Haas,Clerk. 